Case 2:17-cv-00222-MCA-MAH Document 75-5 Filed 03/25/20 Page 1 of 2 PageID: 534




                               Jonathan Mioduszewski, pro se
                        11 Walnut Avenue, Cranford, New Jersey, 07016
                                     Tel: 908-276-2001
                               jonm@yellowbearcleaners.com


                                                            February 21, 2020

 Julio Gomez, Esq.
 Gomez, LLC
 152 Paterson Road
 Fanwood, NJ 07023-1065

        Re : Case No. 17-00222-MCA-MAH , Next Cleaners LLC vs. Mioduszewski, et al.,
              Subpoena Request

 Dear Mr. Gomez,

         We've spent a considerable amount of time learning about the subpoena process as we are
 required to do so as a pro se litigant: to personally attend the clerk’s office for signatures
 required in order to charge the subpoena documents you were copied on, and then serve them in
 accordance with the rules of service, as an example. While we understand the need of electronic
 filing of documents and automated clerk signatures, which are provided by the court to Attorneys
 to maximize efficiency and minimize expense, the act of serving those documents does not offer
 the same certified automation. As such we accordingly reject your request on the grounds of
 improper service as stated in the Federal Rules of Civil Procedure:



  (b) SERVICE.

     (1) By Whom and How; Tendering Fees. Any person who is at least 18
   years old and not a party may serve a subpoena. Serving a subpoena
   requires delivering a copy to the named person and, if the subpoena
   requires that person's attendance, tendering the fees for 1 day's
   attendance and the mileage allowed by law. Fees and mileage need not be
   tendered when the subpoena issues on behalf of the United States or any
   of its officers or agencies.
Case 2:17-cv-00222-MCA-MAH Document 75-5 Filed 03/25/20 Page 2 of 2 PageID: 535




      (4) Proof of Service. Proving service, when necessary, requires filing
   with the issuing court a statement showing the date and manner of service
   and the names of the persons served. The statement must be certified by
   the server.



      Similarly, even if such documents had been served properly they would still be further
 rejected. From our understanding a party to the matter cannot serve a subpoena, or be issued one;
 I’m the party that engages in discovery. This seems to be to be an end-around due to your
 client’s discovery window having closed long ago, even after Mr. Heldman amended the answers
 to the original complaint and filed counter claims against your client on my behalf.

      We have performed the process according to the rules as we are able to interpret them,
 including procuring the contact information of Paul Mastrola Jr, owner of ShirtNSkirts, of which
 a name/contact number was never provided during any point in the multiple discovery requests
 made by us over time.

       With his admission of an extended relationship, even if your client denies there was/is one,
 it will be required for us to include further interrogatories regarding the relationships of and
 between your client, non-next branded 3rd party affiliate coverage areas, in order to investigate
 the nature and depth of the relationship, along with other critical items. We ask, again, that you
 forward any details of the relationship with ShirtsNSkirts, including any documents, emails, or
 any other relevant form between your client and Mr. Mastrola Jr, or we will have no choice and
 be required to file a motion to compel answers.




                                                              Regards,

                                                              Jonathan Mioduszewski, pro se



 cc: Joseph M. Shapiro, Esq. (via email)
